El Juez Asociado Señor Corrada Del Río
emitió la opinión del Tribunal.
El presente recurso plantea la cuestión de si una em-pleada que se querella de discrimen en el empleo por razón de haber informado a sus superiores sobre mi incidente de hostigamiento sexual en el trabajo en que alegadamente se vio involucrado otro empleado, tiene que acogerse al proce-dimiento de arbitraje establecido en un convenio colectivo para formular su querella o puede recurrir directamente al foro judicial.
HH
El 9 de agosto de 1993, la demandante recurrida, Sra. Miriam L. Vélez Miranda (en adelante señora Vélez), pre-sentó una querella ante el Tribunal Superior, Sala de Ma-yagüez, bajo el procedimiento sumario de la Ley Núm. 2 de 17 de octubre de 1961 (32 L.P.R.A. see. 3118 et seq.), contra Servicios Legales de Puerto Rico, Inc. (en adelante Servi-cios Legales), alegando que cuando era empleada de dicha corporación en el Centro de Sabana Grande presenció un incidente en que un abogado le imputó al Director de dicho centro el haberlo hostigado sexualmente y que, en cumpli-miento de su deber como empleada, notificó dicho incidente a un oficial administrativo de la corporation.(1)
Alega la señora Vélez que a partir de esa notificación, la gerencia de la corporación inició, propició y permitió que se efectuara un patrón de persecución y represalias contra ella. A consecuencia de estos actos, la señora Vélez tuvo que acogerse a los beneficios del Fondo del Seguro del Estado. Como parte de las represalias se le negó también un acomodo razonable en otra oficina de Servicios Legales para su rehabilitación.
*677Según las disposiciones de la Ley Núm. 2, supra, el tér-mino para que Servicios Legales contestara la querella vencía el 5 de octubre de 1993. El 1ro de octubre de 1993 la querellada presentó una solicitud de prórroga, aduciendo como razones para solicitarla la enfermedad de la Direc-tora Ejecutiva de Servicios Legales y la necesidad de más tiempo para realizar un estudio detallado y así poder con-testar responsablemente las alegaciones de la señora Vélez.
Por su parte, la señora Vélez se opuso a dicha prórroga y solicitó que se anotara la rebeldía. La señora Vélez sos-tuvo que las razones aludidas por Servicios Legales no jus-tificaban la concesión de un término adicional para contes-tar la querella, y que dicha solicitud no cumplía con los requisitos de la Ley Núm. 2, supra, toda vez que fue jura-mentada por el abogado de la querellada y no por la parte misma. Por su parte, Servicios Legales presentó su oposi-ción a que se anotara la rebeldía.
El 10 de noviembre de 1993, el tribunal de instancia aceptó la renuncia del abogado de Servicios Legales(2) y, a su vez, le ordenó a dicha parte que procediera con la con-testación a la querella una vez consiguiera nueva repre-sentación legal. A pesar de la orden emitida, la señora Vé-lez solicitó una aclaración del tribunal para que indicara si dicha ordeñ equivalía a dictaminar un no ha lugar a la solicitud de anotación de rebeldía. El tribunal no actuó en tomo a dicha solicitud.
En cumplimiento de la orden dictada, Servicios Legales presentó su contestación a la querella el 30 de noviembre de 1993, dentro del término concedido. Alegó, entre otras defensas, que el tribunal de instancia carecía de jurisdic-ción para entender en la reclamación, toda vez que la que-rellante era miembro de la Unión Independiente de Traba-jadores de Servicios Legales, la cual tenía con la querellada un convenio colectivo durante el período de la *678querella. Sostuvo que dicho convenio establecía las condi-ciones de trabajo y, en especial, un procedimiento de quejas y agravios, incluso arbitraje, que cubría esta situación y no había sido utilizado por la querellante. Basada en dicha defensa afirmativa, la querellada presentó una Moción de Desestimación por Falta de Jurisdicción el 28 de diciembre de 1993.
Ante dicha contestación, la señora Vélez volvió a pre-sentar su solicitud de anotación de rebeldía el 30 de diciembre de 1993. Servicios Legales replicó y la señora Vé-lez presentó dúplica, a la cual contestó Servicios Legales. Así las cosas, el 19 de mayo de 1994 el foro de instancia emitió una resolución, notificada el 24 de mayo de 1994, en la que declaró no ha lugar la solicitud de anotación de re-beldía y ordenó continuar con los procedimientos estable-cidos en la ley. En esa misma fecha, el tribunal de instan-cia dictó una segunda resolución mediante la cual le concedió un término a la querellante para mostrar causa por la cual no debiera decretarse la desestimación de la querella a la luz de la moción de desestimación, y le conce-dió un término a la querellada para que sometiera copia del convenio colectivo y elaborara sus planteamientos en dicha moción a la luz del reclamo de la querellante a in-demnización monetaria. Ante tales resoluciones, la quere-llada presentó una moción en cumplimiento de orden el 31 de mayo de 1994. En esa misma fecha, la señora Vélez presentó una moción de reconsideración del dictamen que denegó la anotación de rebeldía el 3 de junio de 1994 y presentó su moción para mostrar causa. La querellada pre-sentó su oposición a la moción de reconsideración el 10 de junio de 1994 y, en la misma fecha, replicó a la mostración de causa de la querellante.
Sin haber el tribunal acogido ni resuelto dicha moción de reconsideración, la parte promovente la dio por recha-zada de plano una vez transcurridos diez (10) días, según la Regla 47 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Ante tales circunstancias, la querellante procedió a presen-tar una petición de certiorari ante nos, aduciendo que inci-*679dio el tribunal de instancia al conceder la prórroga y soli-citando como remedio que se ordenase la anotación de rebeldía contra la querellada. Dicha solicitud fue declarada no ha lugar por este Tribunal mediante Resolución fechada el 1ro de septiembre de 1994, en la que se confirmó la de-negación del tribunal de instancia a anotar la rebeldía.(3)
Posteriormente, el 19 de septiembre de 1994, el Tribunal Superior, Sala de Mayagüez, notificó a las partes una resolución dictada el 5 de julio de 1994, en la que ordenó anotar la rebeldía de Servicios Legales; declaró sin lugar la moción de desestimación instada por ésta y señaló la vista en su fondo para recibir prueba de los daños alegados.(4)
Inconforme con esta segunda resolución, Servicios Lega-les acude ante nos planteando lo siguiente:
A. Incidió el Honorable Tribunal Superior, Sala de Mayagüez al Anotar la Rebeldía a la Parte Querellada Violentando Así la Política Pública Establecida por Este Honorable Tribunal de que los Casos se Vean en sus Méritos.
B. Incidió el Honorable Tribunal Superior, Sala de Mayagüez, al no Darle el Más Alto Grado de Obligatoriedad a las Cláusu-las de un Convenio Colectivo Interviniendo Así con el Balance que Crea la Paz Laboral. Petición de certiorari, pág. 6.
II
En su primer señalamiento de error, Servicios Legales plantea que el tribunal de instancia abusó de su discreción al no concederle la prórroga solicitada debido a que dicha solicitud no estaba debidamente juramentada por la parte. Como indicamos anteriormente, este Foro resolvió esa misma controversia entre las partes mediante Resolución de 1ro de septiembre de 1994 en el Caso Núm. CE-94-454. En dicha resolución expresamos que:
*680L[a] querellada presentó su solicitud de prórroga dentro del término original para contestar la querella. En la misma adujo una serie de razones que justificaban la prórroga solicitada(1)
En Sánchez Rodríguez v. López Jiménez, 118 D.P.R. 701, 704 (1987), expresamos:
No nos corresponde en esta etapa reexaminar nuevamente aquellos planteamientos de las partes que con anterioridad fue-ron adjudicados por el foro de instancia y este Tribunal. Esos derechos y responsabilidades gozan de las características de finalidad y firmeza con arreglo a la doctrina de la Ley del Caso. No pueden revisarse. Candelaria v. Mun. De Ceiba, 114 D.P.R. 155, 156-157 (1983); Rivera v. Insurance Co. of P.R., 103 D.P.R. 91, 94 (1974); Don Quixote Hotel v. Tribunal Superior, 100 D.P.R. 19, 29-30 (1971); Srio. del Trabajo v. Tribunal Superior, 95 D.P.R. 136, 140 (1967); Martínez v. Tribunal de Distrito, 69 D.P.R. 552, 555 (1949).
Resulta improcedente, por lo tanto, considerar y discutir nuevamente la cuestión planteada en el primer señala-miento de error. Ciertamente, erró el tribunal de instancia al no conceder la prórroga solicitada y ordenar la anotación de la rebeldía a la querella, en contravención a lo anterior-mente adjudicado por este Tribunal.
rH hH hH
En su segundo señalamiento de error, Servicios Legales plantea, en síntesis, que incidió el tribunal de instancia al concluir que el caso de autos está basado en hostigamiento sexual, por lo que entendió que poseía jurisdicción para entender en el pleito, cuando en realidad existía un conve-nio colectivo que establecía que dicha reclamación sería arbitrable. Servicios Legales fundamenta su posición ci-tando el Art. 7, Sec. 1, y el Art. 10 del Convenio Colectivo a los efectos de intentar persuadirnos de que la señora Vélez *681debió agotar los procedimientos de arbitraje establecidos en éste.
El Art. 7, Sec. 1 del Convenio Colectivo dispone lo si-guiente en la parte pertinente:
Todas las controversias, disputas, quejas y querellas basadas en la aplicación o interpretación de las disposiciones de este Convenio serán de la competencia de los organismos creados en este Artículo y de los organismos creados por ley, una vez ago-tado el procedimiento establecido en este Artículo.
El Art. 7, Sec. 5 del referido convenio dispone lo si-guiente:
De no llegarse a un acuerdo, el querellante podrá someter el caso ante un Arbitro del Negociado de Conciliación y Arbitraje del Departamento del Trabajo y Recursos Humanos dentro de los cinco (5) días laborables siguientes a la fecha en que la parte querellante reciba copia escrita de la decisión de la parte querellada.
El Art. 7, Sec. 7B, a su vez, dispone lo siguiente:
El Arbitro tendrá jurisdicción exclusiva para considerar y resolver toda controversia o asunto que no haya sido resuelto por los representantes de las partes, de conformidad con las secciones precedentes, y tendrá jurisdicción original para considerar y resolver cualquier controversia o asunto que cualquiera de las partes considere no es susceptible de resolución por dichos representantes. Además, tendrá jurisdicción exclusiva para considerar toda controversia, disputa, queja o querella que surja en la aplicación o interpretación de las disposiciones de este Convenio u otros asuntos que surjan del mismo.
El Art. 10 del mencionado Convenio Colectivo, en su parte pertinente, dispone lo siguiente:

PROHIBICION DE DISCRIMEN

La Corporación no discriminará por razón de credo, religión, raza, color, sexo, orientación sexual, origen nacional, edad, im-pedimento físico o mental, conforme a lo dispuesto en las leyes aplicables, estado civil, afiliación política u orientación sindical contra un solicitante o trabajador a la Corporación.
Este Tribunal no ha titubeado en determinar que las partes deben agotar los remedios contractuales antes *682de acudir a los tribunales, salvo que exista justa causa. Pagán v. Fund. Hosp. Dr. Pila, 114 D.P.R. 224 (1983). Ello responde a varias razones, tanto del derecho de obligacio-nes y contratos como de orden público.
Primeramente, el convenio colectivo es un contrato que tiene fuerza de ley entre las partes. J.R.T. v. Junta Adm. Muelle Mun. de Ponce, 122 D.P.R. 318 (1988). El compromiso allí consagrado de someter a ambas partes por igual al procedimiento de arbitraje debe ser observado siempre antes de presentar la controversia ante el foro judicial. Segundo, el arbitraje es parte integrante del procedimiento de negociación colectiva. Es el mecanismo que las partes han escogido como idóneo para la resolución de sus disputas. Además, constituye un medio más apropiado y deseable que los tribunales para la resolución de controversias que emanan de la relación contractual entre las partes, ya que es menos técnico, más flexible y menos oneroso. Pérez v. Autoridad Fuentes Fluviales, 87 D.P.R. 118 (1963). Por todo lo anterior, en Puerto Rico existe una vigorosa política pública a favor del arbitraje obreropatronal.
Tomando en cuenta la voluntad de las partes al firmar el convenio colectivo, resulta ineludible concluir que ambas partes aceptaron someter sus quejas y agravios ante un árbitro del Negociado de Conciliación y Arbitraje del De-partamento del Trabajo y Recursos Humanos (en adelante Negociado).
Por su parte, el Secretario del Trabajo y Recursos Hu-manos, en virtud de las facultades que le confirió la See. 4 de la Ley Núm. 15 de 14 de abril de 1931, según enmen-dada, 3 L.P.R.A. see. 307, promulgó el Reglamento para el Orden Interno de los Servicios de Arbitraje del Negociado de Conciliación y Arbitraje del Departamento del Trabajo y Recursos Humanos de Puerto Rico (en adelante Regla-mento) para gobernar el orden interno del servicio de arbi-traje que ofrece el Negociado.
Dicho reglamento tiene el propósito de promover *683el arbitraje voluntario de las controversias obrero-patrona-les bajo aquellos convenios colectivos o acuerdos en que se autorice al Negociado a designar un árbitro. Como parte de tal reglamentación, se establecieron ciertas circunstancias en las cuales, aun existiendo un acuerdo entre las partes, el Negociado no ofrecería sus servicios de arbitraje.
El Art. 3(d) del Reglamento Núm. 2948 del Departamento del Trabajo y Recursos Humanos de Puerto Rico, 27 de enero de 1983, pág. 3, dispone lo siguiente:
d) Los casos por discriminación cubiertos por las disposicio-nes de la Ley 100 de 30 de junio de 1959, según enmendada, y/o por el Título VII de la Ley Federal de Derechos Civiles de 1964, según enmendada, no se ventilarán ante los Arbitros del Negociado. Las partes podrán tramitar estos casos siguiendo el procedimiento que a esos efectos apruebe el Secretario del Tra-bajo y Recursos Humanos o ante los foros administrativos o judiciales correspondientes. (Énfasis suplido.)
En Puerto Rico, el discrimen por razón de sexo, está prohibido expresamente en nuestra Constitución. Art. II, Sec. 1, Const. E.L.A., L.P.R.A., Tomo l.(5) La Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. see. 146 et seq.) recogió dichos preceptos constitucionales en el ámbito obrero-patronal. Dicha ley prohíbe el discrimen en el em-' pleo por razón de edad, raza, color, sexo, origen social o nacional, condición social e ideas políticas o religiosas.
Conscientes de que esta ley no prohibía expresamente el hostigamiento sexual, la Legislatura aprobó la Ley Núm. 17 de 22 de abril de 1988 (29 L.P.R.A. see. 155 et seq.). A estos efectos, se “declara como política pública del Estado Libre Asociado de Puerto Rico que el hostigamiento sexual en el empleo es una forma de discrimen por razón de sexo y como tal constituye una práctica ilegal e indesea-*684ble que atenta contra el principio constitucional estable-cido de que la dignidad del ser humano es inviolable”. 29 L.P.R.A. see. 155. Resulta evidente que la Ley Núm. 17, supra, persigue el mismo propósito que la Ley Núm. 100, supra. Por lo tanto, vemos que por virtud del mismo Regla-mento se impide que sus árbitros entren a conocer en la presente controversia. Además, al analizar la Ley Núm. 17, supra, y su historial legislativo, resolvemos que la se-ñora Vélez no estaba obligada a agotar los procedimientos de arbitraje establecidos en el convenio colectivo. Veamos.
La Ley Núm. 17, supra, en su Art. 5 (29 L.P.R.A. sec. 155d), responsabiliza al patrono tanto por sus actos de hostigamiento como por los de sus supervisores o agentes, independientemente de si la actuación que originó la reclamación fue autorizada o prohibida por el patrono. Además, el Art. 9 de la ley responsabiliza al patrono cuando éste
... realice cualquier acto que tenga el resultado de afectar adversamente las oportunidades, términos y condiciones de empleo de cualquier persona que se haya opuesto a las prácti-cas del patrono que sean contrarias a las disposiciones de las sees. 155 a 1557 de este título, o que haya radicado una querella o demanda, haya testificado, colaborado o de cualquier manera haya participado en una investigación, procedimiento o vista que se inste al amparo de las sees. 155 a 1557 de este título. (Énfasis suplido.) 29 L.P.R.A. sec. 155h.
A estos efectos, el Art. 13 de la citada Ley Núm. 17 (29 L.P.R.A. see. 1557), señala que “[a] los fines de iniciar los procedimientos judiciales bajo las sees. 155 a 1557 de este título no será necesario agotar los remedios adminis-trativos”. (Enfasis suplido.)
Resulta ilustrativo el Informe Conjunto de la Cámara de Representantes sobre el P. del S. 1437 de 23 de marzo de 1988, lOma Asamblea Legislativa, 4ta Sesión Ordinaria, págs. 8-9, al aclarar el alcance del Art. 13 de esta ley, supra, el cual expresa:
El remedio provisto por esta ley es sólo exigible a través del procedimiento judicial y por ello el Artículo 13 establece que no *685se requerirá agotar los remedios administrativos provistos en otras leyes, como tampoco hay que hacerlo bajo las citadas le-yes 100 y 69. Es la intención de esta medida que el empleado afectado por un acto de hostigamiento sexual no se vea obligado a acudir a ningún foro administrativo antes de recurrir al foro judicial civil; ni del Estado, ni del patrono, ni el que pudiera establecerse en virtud de convenio. En esto último concuerda con lo resuelto por el Tribunal Supremo de los Estados Unidos en el caso de Alexander v. Gardner-Denver, 415 U.S. 36 (1974). (Enfasis suplido.)
En Alexander v. Gardner-Denver Co., 415 U.S. 36 (1974), el Tribunal Supremo de Estados Unidos determinó que el derecho estatutario de un empleado a solicitar un juicio de novo bajo el título VII de la Ley de Derechos Ci-viles de 1964, no está limitado por una sumisión previa de la causa de acción de dicho empleado ante un árbitro bajo una cláusula antidiscrimen en un convenio colectivo.
Posteriormente, en Barrentine v. Arkansas Best Freight System, 450 U.S. 728 (1981), se expandió el principio sen-tado en Alexander v. Gardner-Denver Co., supra, a los efec-tos de que cuando la causa de acción de un obrero no se deriva de un convenio colectivo, sino de un estatuto dise-ñado para proveer garantías a los trabajadores individua-les, se puede hacer caso omiso del procedimiento de arbi-traje y acudir a los tribunales para un juicio de novo.
En Pagán v. Fund. Hosp. Dr. Pila, supra, rechazamos el argumento de Barrentine v. Arkansas-Best Freight System, supra, al efecto de que las controversias laborales funda-das en la Constitución o las leyes pueden ser ventiladas directamente ante los tribunales, sin antes acudir al pro-cedimiento pactado en los convenios. De aceptar el princi-pio de Barrentine v. Arkansas-Best Freight System, supra, concluimos que le estaríamos asestando un golpe de muerte al arbitraje laboral en Puerto Rico e inundaríamos nuestro Sistema Judicial de litigios que pueden resolverse más rápidamente y en modo no menos justo por procedi-mientos más flexibles. Pagán v. Fund. Hosp. Dr. Pila, supra, pág. 234.
*686El presente caso se distingue de la situación que se nos presentó en el caso Pagán v. Fund. Hosp. Dr. Pila, supra, ya que la intención del legislador al promulgar la Ley Núm. 17, supra, es clara al establecer que el empleado afectado por un acto de hostigamiento sexual no se vea obligado a acudir a ningún foro administrativo antes de recurrir al foro judicial civil, ni del Estado, ni del patrono, ni del que pudiera establecerse en virtud de convenio.
Reconocemos, como norma general, la política pública a favor de arbitraje que emana de un convenio entre las partes. Buena Vista Dairy, Inc. v. J.R.T., 94 D.P.R. 624, 632 (1967). No obstante, existen excepciones, siendo ésta una excepción por expreso mandato legislativo,
Por los fundamentos que anteceden, se confirma la Re-solución del■ Tribunal Superior, Sala de Mayagüez, de 5 de julio de 1994 al declarar sin lugar la moción de desestima-ción por falta de jurisdicción presentada por Servicios Le-gales y se revoca en cuanto a la anotación de rebeldía, de-jándose sin efecto la rebeldía anotada. Se ordena la continuación de los procedimientos ante el tribunal de ins-tancia en conformidad con lo aquí resuelto.
El Juez Asociado Señor Fuster Berlingeri disintió con una opinión escrita, a la cual se unió la Juez Asociada Se-ñora Naveira de Rodón. El Juez Asociado Señor Negrón García se inhibió.
— O —

 Se alegó en la querella, además, que el empleado afectado por el alegado hostigamiento sexual presentó una querella administrativa sobre el incidente el mismo día y presentó posteriormente una demanda judicial.


 En dicha orden el foro de instancia le concedió un término de quince (15) días a esta parte para conseguir nueva representación legal.


 Miriam L. Vélez Miranda v. Servicios Legales de Puerto Rico, Caso Núm. CE-94-454.


 Dicha resolución fue emitida en respuesta a la moción de reconsideración presentada el 3 de junio de 1994 por la querellante. Además, expresa la querellada que debido al atraso en la notificación, dicha resolución no pudo ser comunicada previo a que este Foro confirmara la denegación'de la anotación de rebeldía.


 No vemos cómo puede afectarse la querellante por el he-cho de que la prórroga haya sido juramentada por el abogado y no por la querellada. Petición de certiorari, Apéndice, pág. 000126.


 Dispone dicho artículo de nuestra Constitución:
“La dignidad del ser humano es inviolable. Todos los hombres son iguales ante la Ley. No podrá establecerse discrimen alguno por motivo de raza, color, sexo, naci-miento, origen o condición social, ni ideas políticas o religiosas. Tanto las leyes como el sistema de instrucción pública encarnarán estos principios de esencial igualdad humana.” Art. II, Sec. 1, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 257.